ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Restaurants Hawaii, LLC                       )      ASBCA No. 59321
                                              )
Under Contract No. NNA250- l 2-C-OO 16        )

APPEARANCE FOR THE APPELLANT:                        Mr. George A. Vandeman
                                                      Managing Member

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Taylor Ferrell, Esq.
                                                     Stephanie Cates-Harman, Esq.
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 2 July 2014



                                                  &~*
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59321, Appeal of Restaurants
Hawaii, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals